DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-10, and the elected species for the first and second materials in the reply filed on January 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 8, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 7/22/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regards to claim 1, said claim is held to be indefinite because there is no antecedent basis for the term “the said first deformable device.”  For examination purposes, said term has been interpreted as “said deformable device.”
With regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by “in its solid state.”   What does “its” refer?  Herein, “solid state” is understood to refer to a state in which the material is not manually deformable.
Said claim is further held to be indefinite because it is unclear what is meant by “manually deformable.”  Said term is subjective as the claim and the specification fail to set forth an objective standard by which said property could be determined.  
With regards to claim 4, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 8, said claim is held to be indefinite because it is unclear what is meant by “has the shape of a first layer (20) interposed between a second (22) and third (24) second flexible material layer (42).”  Specifically, it is unclear to what the “second and third second flexible material layer” refers?  Does the claim require two layers (i.e. the second and third) made of the second flexible material?  Is said layer(s) distinct from the shell made of at least one second flexible material required by claim 1?  Does the limitation “the shape of a first layer” structurally limit the shape of the first thermoplastic material in the inner casing-if so, how?
With regards to claim 9, said claim is held to be indefinite because it is unclear what is meant by “the first layer is crossed by several connections that are made of the second flexible material, said connections linking the second and third layers, said connections being preferably evenly distributed 
With regards to claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 10, said claim is held to be indefinite because there is no antecedent basis for the term “said apparatus”.  For examination purposes, said term is understood to read “said electrical apparatus.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US2009/0206504) in view of Baer et al (US 2015/0093559).
Campbell teaches a deformable device (title) including a first thermoplastic material, said first thermoplastic material being in its solid state at a temperature lower than a first threshold (T,) and deformable at a temperature higher than said first threshold (0007-0008).  The device includes an outer shell made of at least one second material (Figures 9A and 9B), said outer shell defining delimiting an 
Campbell does not teach that the second temperature threshold is at least 10°C, greater than the first threshold.  However,  Baer teaches a composite shape memory material including a first and second thermoplastic material having different melt temperatures or glass transition temperatures from one another such that one polymer provides the shape member composite with permanent shape and the other provides the composite with switching segments allowing for temporary shapes (0024).  In order to obtain said effect, Baer teaches that the melting point or glass transition temperature of the soft layer should be substantially less than the melting point or glass transition temperature of the hard layer (0027).  It would have been obvious to one of ordinary skill in the art to utilize a first and second polymer material according to the teachings of Baer in the device of Campbell because Baer teaches such a combination allows for composites which have shape memory properties and which are inexpensively produced. Said teaching of “substantially less” is understood to read on the claimed difference of at least 10oC.  Alternatively, Baer teaches the difference in temperature is a result effective variable and that it would have been obvious to one of ordinary skill in the art to optimize the difference in melting point or glass transition temperature in order to achieve the desired shaping characteristics of the resulting composite.
With regards to the limitation that the first threshold (T,) is between 40°C and 90°C (claim 1) and the Markush group of claim 2 , Baer teaches that the first material may comprise a polycarolactone-which is identical to applicant’s preferred material and is known in the art to have a threshold temperature between the claimed range.  It would be obvious to one of ordinary skill in the art to utilize the materials of Baer in the device of Campbell because Baer teaches said materials are useful in shape memory composites.

With regards to claim 2, Baer teaches the first thermoplastic material may comprise polycaprolactone (see Figures).
With regards to claim 5, Baer teaches the second material may comprise an elastomer or polyurethane.
With regards to claim 8, Campbell teaches the inner casing is filled with the first thermoplastic material and has the shape of a first layer interposed between a second and third second flexible material layer (Figures 9A and 9B).
Claims 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US2009/0206504) in view of Baer et al (US 2015/0093559), as applied to claims above, and further in view of Beblo et al (US 2015/0101325).
Campbell in view of Baer is relied upon as above. But neither reference teaches the conductive particle may be carbon black.  However, Beblo teaches that conducive material such as carbon black may be added to shape memory polymers (0035).  Additionally, Beblo teaches the amount of conductive material added should be sufficient to obtain the desired electrical properties (0035).  Thus, it would have been obvious to one of ordinary skill in the art to utilize carbon black as the conductive particle rendered obvious by Campbell in view of Baer because Beblo teaches conductive black is useful as conductive fillers in shape memory composites.

With regards to claim 9, neither Campbell nor Baer teaches that the first layer may be crossed by several connections that are made of the second flexible material, said connections linking the second and third layers, said connections being preferably evenly distributed over the surface of the first layer.   However, Beblo teaches a shape memory composite wherein the core comprise a multi-cellular structure filled with a shape memory polymer (abstract).  The structure may be made of the same polymer as the supports/skins (0021; claim 6) and allows for application of a stimulus of selected cells such that phase change occurs in the selected cells (abstract).  Thus, it would have been obvious to one of ordinary skill in the art to include a honeycomb cellular structure (herein understood to read on the claimed “evenly distributed over the surface” limitation since the cellular structure is repetitive) in the composite of Campbell in order to allow for phase change in selected areas of the composite.
With regards to claim 10, neither Campbell nor Baer teaches the device may further comprise an electrical apparatus in contact with the first thermoplastic material which is capable of transferring heat by Joule effect to the first thermoplastic material.  However, Beblo teaches such an electrical apparatus may be in contact with the shape memory polymer of the core in order to provide the stimulus necessary for the desired shape change (0024).  Thus, it would have been obvious to one of ordinary skill in the art to include such an electrical apparatus in contact with the first thermoplastic material in order to provide the stimulus necessary to effect the desired shape change.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0077005 and US2005/0211870 each teach multilayer composite materials wherein one material has a threshold temperature at least 10C greater than the other material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN R KRUER/               Primary Examiner, Art Unit 3649